Citation Nr: 1207843	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-43 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an effective date earlier than June 26, 2007, for the award of higher level special monthly compensation (SMC) benefits based on the need for special aid and attendance at a higher level of care pursuant to the provisions of 38 U.S.C.A. § 1114(r)(2) (West 2002).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1960 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2000 and June 2009 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Washington, D.C.  Jurisdiction was later transferred to the RO in Baltimore, Maryland.  

The Veteran testified before the undersigned Veterans Law Judge in a hearing held in Washington, DC, in October 2011.  A transcript of the hearing has been associated with the claims file.

Following the Board hearing, the Veteran submitted additional evidence in support of his appeal.  He did not submit a waiver of RO jurisdiction with this evidence.  However, a review of the claims file shows that the additional evidence is duplicative of that previously of record.  Thus, remand is not required to afford RO review of the evidence, and the Board can proceed with appellate review.  38 C.F.R. 20.1304; see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

The Veteran's original claim for higher level SMC was received in December 1999, and it is factually ascertainable that he satisfied the criteria for higher level SMC since August 19, 1999, which was within one year prior to the December 1999 claim.


CONCLUSION OF LAW

The criteria for an effective date of August 19, 1999, for the award of higher level SMC benefits based on the need for special aid and attendance at a higher level of care, have been met.  38 U.S.C.A. §§ 1114, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The instant claim arises from an appeal of the initial evaluation following the grant of higher level SMC.  Once a claim is granted, the claim was substantiated, and additional notice was not required as any defect in notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA in this case.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as the pertinent post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a Board hearing before the undersigned.  The Board has carefully reviewed such statements and the medical records, but finds that no further additional treatment reports pertinent to the Veteran's claim need to be obtained.  Although the record indicates that there are outstanding VA and non-VA treatment records, the evidence currently of record accurately documents the pertinent history.  Thus, remand to obtain the actual medical records is not required as it would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran contends that an earlier effective date is warranted for the award of higher level SMC benefits pursuant to the provisions of 38 U.S.C.A. § 1114(r)(2) (West 2002).

This appeal presents two questions for consideration.  The first question requires the Board to determine on which date the Veteran first filed a claim, whether formal or informal, for higher level SMC.  The next question requires the Board to determine the date on which it is factually ascertainable that the Veteran met the criteria for an award of higher level SMC.  

Generally, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

An effective date for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. §5110(b) (2); Harper v. Brown, 10 Vet App 125 (1997); 38 C.F.R. §3.400(o); VAOPGCPREC 12-98 (1998).  

"[A]n increase in a veteran's service-connected disability must have occurred during the one year period prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) ( "[A] veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  An effective date earlier than the date of claim may be assigned if an increase in disability is shown within the one year ("look-back") period prior to the receipt of a claim, but not where the increase is shown prior to the one-year period preceding the receipt of the claim."

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a) (West Supp. 2005); 38 C.F.R. §3.151 (2007).  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2007).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Pursuant to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b)(2).

A "report of examination or hospitalization" under 3.157(b) "should indicate that [a] veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, No. 09-3397 (U.S. Vet. App. Dec. 19, 2011).

The term "report of examination" under 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, "claim for Social Security disability benefits that was pending at the time it was written."  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present[ing] a very short summation of [the Veteran's] general condition, as [the physician] had observed it over" time.  Massie v. Shinseki, No. 09-3397 (U.S. Vet. App. Dec. 19, 2011).

In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

In the instant case, the Board finds that an effective date earlier than June 26, 2007, is assignable.  

In particular, the Veteran contends, and the claims file demonstrates, that he filed an original claim for higher level SMC on December 15, 1999.  Specifically, he filed a statement on that date in which he wrote "I need more aid & attendance."  At his October 2011 Board hearing, the Veteran testified that he filed this claim because he had a left wrist fusion in September 1999, which resulted in a need for his wife to provide a higher level of care on a daily basis and under the regular supervision of his medical treatment providers.  

The evidence does not show, and the Veteran does not contend, that he filed a claim for higher level SMC prior to December 15, 1999.  

The RO issued a rating decision in July 2000 denying the claim.  In response to the RO's decision, the Veteran filed a statement in August 2000, in which he identified the July 2000 rating decision and expressed a desire to contest the results.  The Board finds, based on these facts, that the Veteran's August 2000 statement constitutes a timely NOD disagreeing with the RO's July 2000 rating decision.  38 C.F.R. §§ 20.201, 20.302(a).

Thereafter, the RO did not issue a statement of the case (SOC) addressing the appeal.  The Board acknowledges that this course of action was not unreasonable in light of the subsequent statements from the Veteran and his service organization representative, such as an October 2000 Report of Contact and a September 2004 power of attorney (POA) revocation.  Nonetheless, the August 2000 NOD placed the issue into appellate status, which requires the issuance of an SOC.  See 38 C.F.R. § 19.26; see also, e.g., Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

Here, the RO issued a second rating decision in June 2009, which was following by issuance of an SOC in September 2010 after the Veteran filed a second NOD.  

In light of the foregoing, the Board finds that the Veteran's original claim for higher level SMC, which was filed in December 1999, is still on appeal before the Board at the present time.  

Thus, the remaining questions becomes whether it is factually ascertainable that the Veteran satisfied the criteria for awarding an higher level SMC within one year of the December 1999 claim.  See 38 C.F.R. § 3.400(o).  

Under the applicable law, a veteran is entitled to the higher level aid and attendance allowance under 38 U.S.C.A. § 1114(r)  (authorized by § 3.350(h)) in lieu of the regular aid and attendance allowance when all of the following conditions are met:  (i) the veteran is entitled to the compensation authorized under 38 U.S.C. 1114(o), or the maximum rate of compensation authorized under 38 U.S.C. 1114(p); (ii) the veteran meets the basic requirements for entitlement to the aid and attendance allowance at that regular rate; and (iii) the veteran needs a "higher level of care" than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. § 38 C.F.R. § 3.352(b)(1).

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional. Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform. A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a State or political subdivision thereof.  38 C.F.R. § 3.352(b)(2)

The term "under the regular supervision of a licensed health-care professional," as used here, means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen. The consultation need not be in person; a telephone call will suffice.  38 C.F.R. § 3.352(b)(3)

A person performing personal health-care services who is a relative or other member of the veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  38 C.F.R. § 3.352(b)(4)

These provisions are to be strictly construed.  The higher level aid-and-attendance allowance is to be granted only when a veteran's need is clearly established and the amount of services required by that veteran on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5)

In the instant case, the claims file shows that the Veteran satisfies the initial criteria for higher level SMC, including aid and attendance allowance at that regular rate.  The only question in dispute is at which point in time he is shown to require a "higher level of care," as defined in 38 C.F.R. § 38 C.F.R. § 3.352.  

On this question, the record on appeal shows that he needed a "higher level of care" beginning from August 19, 1999.  In particular, the medical evidence demonstrates that the Veteran underwent a left wrist fusion on August 19, 1999.  He then underwent a VA examination in May 2000 to determine the severity of his condition, and the VA examiner opined that the Veteran "needs a 'higher level of care'" following the left wrist fusion.  The VA examiner clarified that "although [the Veteran] does not need immediate hospitalization or nursing home care at this point.  I do believe that this higher level of care has placed a great burden on his wife as was" demonstrated during the examination.  

In summary, the Board finds that this evidence, when viewed most favorably to the Veteran's claim, shows that he first needed a higher level of care beginning from his August 1999 left wrist fusion.  Thus, it is factually ascertainable that he met the criteria for higher level SMC since that date.  Because this date is within one year of when he filed his original claim for higher level SMC in December 1999, the Board finds that an effective date for the award of higher level SMC is assignable from August 19, 1999.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston, 605 F.3d at 984.  

The Board notes, as a final matter, that the Veteran's service organization representative raised the issue of clear and unmistakable error (CUE) at the October 2011 Board hearing.  No allegations of CUE were made, however, with the requisite specificity for consideration.  See, e.g., Canady v. Nicholson, 20 Vet. App. 393, 401-02 (2006); see also Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Moreover, the Board's decision above finds that the July 2000 RO rating decision is not final, and there is no other final decision of record adjudicating a claim for higher level SMC.  Thus, the service representative's indications of CUE are moot.  


ORDER

An earlier effective date of August 19, 1999, for the award of higher level special monthly compensation benefits based on the need for special aid and attendance at a higher level of care, is granted subject to the regulations controlling disbursement of VA monetary benefits.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


